1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
11    MAURICE BRAY,                              Case No. 5:19-cv-02077-RGK (GJS)
12                 Petitioner,
              v.                                 JUDGMENT
13
14    CRAIG KOENIG,
15                 Respondent.
16
17
18      Pursuant to the Court’s Order: Dismissing Petition As Second Or Successive;
19   Denying Certificate Of Appealability; and Referring Petition Pursuant to Ninth
20   Circuit Rule 22-3(a),
21
22      IT IS ADJUDGED THAT this action is dismissed without prejudice, as second
23   or successive, pursuant to 28 U.S.C. § 2244(b).
24
25   DATE: November 14, 2019               __________________________________
                                           R. GARY KLAUSNER
26                                         UNITED STATES DISTRICT JUDGE
27
28
